Title: Mary Smith Cranch to Abigail Adams, 29 November 1785
From: Cranch, Mary Smith
To: Adams, Abigail


     
      My dear Sister
      Braintree November 29th 1785
     
     How provoking it is to be told that a vessel is to sail next week with our Letters and then have it stay in the Harbour six Weeks. I thought till yesterday that Capn. Young was half way to London at least, and behold he will not leave Boston this week. The Letters will be so old, that they will lose much of their value, but tis no fault of mine.
     I have been waiting some time without writing for those Letters you promiss’d me by Mr. Storer. He is not yet come from New York. I have very unexpectadly receiv’d two by Capn. Callahan for which I thank you most sincerly. I am so gratified that mine give you any pleasure, that I feel determin’d to keep you well supplyd. If you have reciev’d all I have sent, you will think I have done my part as to quantity pretty well, especially if you knew how little time I can get from my Family affairs to write, and how unable I was last summer to write at all. I did not then Love to tell you how sick I was, nor how much it hurt me to write. I had a Rhumatick complaint across my stomack such as I used to have in my neck and shoulders. It is much better but I have enough of it yet to be troublesome.
     I am glad to find you so well prepair’d to receive the account of our dear aunt Tufts’ death. In my September Letter I wrote you that she was better, but alass! it was only a revival. We flatter’d ourselves for a little while that she would get through the winter, but the last attack was too voilent for her feeble Frame. The last month of her Life was a very distressd one, but she bore all her sufferings without a murmer or complaint and was only affraid that she should be too desirous to depart.
     When I stood at her grave and saw her deposited by the sides of my dear Parents, surrounded by the multitude of weeping Friends and acquaintance which her benevolenc had gain’d her, O my sister! whither did my thoughts carry me. Far far beyond this vale of Tears to those blest abodes where I trust the souls of our dear departed Friends are receiving the rewards of their well spent Lives, and exedling to their utmost wishes those benevolent dispositions, for which they were so remarkable while here. May they not be ministering spirits to those who are most deserving the care of Heaven?
     When I think of the closing Scene of our dear Fathers Life, Labouring with such ardour as he did for the salvation of a soul very dear to him: that he seem’d almost insensible to the pains and agonies of Death although they were as severe as Flesh could bear, I feel an anguish which is only exceeded, when I reflect how little the unhappy Prodigal has profited by it. I have not mention’d him in any of my Letters because I could not tell you any good of him, and I do not love to give you pain.
     This winter is likely to be as lonely to me as the last and more so upon many accounts. Weymouth is become more melancholy to me than ever. Betsy is yet at Haverhill and will not return till Spring if the wishes of her Friends there can prevent it. The unhappy end of Mrs. Duncan the circumstances of which Betsy will I suppose tell you, has (sister Shaw says) made her company almost necessary to the happiness of Mrs. White and Peggy. Their greif occation’d by this melancholy event has been excessive, especially Mrs. Whites. She had been very sick some time before and was less able to bear such a shock than she would have been at some other time. Betsy writes me that she has been full of fears that their reasons would have been again affected but they had not been a moment depriv’d of it. I have been anxious least such distressing Scenes should hurt her health, but she says she was never better, in her life. Her uncle and aunt would have had her with them, but Peggy would not let her stir from her side. Although greatly shocked she was not so nearly connected but she could reason and Sooth and you know her gentle spirit is just fitted for such an imployment. I know not how to spare her and yet I cannot take her away while Mrs. White so earnesly petitions me “not to take from her one of the greatest comforts she has untill time shall have a little softend their affliction.”
     It is not the dissapated gay Companion which we wish for my dear sister in such an Hour as theirs. It is the chearful Freind who by gentle Soothings can calm the ruffled Passions and point us to those comforts and consolations which Religion only can afford.
     Sister Shaw and your sons will write for themselves so that I need not say any thing more about them than that Sister is as well as usual and your sons are very good and behave well. Betsy says in one of her Letters to me “It forms a very great part of my happiness that I have my Cousin John Adams with me here. He spends much of his time when absent from his Studies at Mrs. Whites, and we are all fond of having him do it. I take more pleasure in conversing one hour with him, than in whole days spent with any other youth of his age. May nothing deprive us of him nor him of his shining Talents.” Tommy is a good child and Cousin Charles behaves well, and is very prudent as to expences. I take the same care to provide for him, as I do of my own son. His washing and mending is done as regularly as Billys. His cloths will last longer than if they were put out at Cambrige. They might be as well wash’d, but they would suffer for want of a stich in time. I have taken the Sugar you left in your Seller to make cake for Charles. It had contracted such a dampness, by being so long there, that it is as dark as the brownest of sugar.
     I rejoice to find you have so many good Friends around you. As to the abuse of the refugees it cannot hurt you, but I think with Mr. Jefferson that it is very silly in our printers to publish it, and your Freinds will do what they can to prevent it.
     We do every thing in our Power to keep the moths from eating your things and I believe nothing will be much hurt. Mr. Adams has a number of old Black coats wastcoats &c that I am sure he will never wear again nor any of your children will they fit. They may make cousin Tommy some wastcoats, may we take them for this up. I often long to take your advice, but hope I shall meet with your approbation.
     Adieu for the present. I shall write more. Yours affectionately
     
      M. Cranch
     
    